 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK GELAZELA ,                                   No. 1:21-cv-00002-DAD-HBK (HC)
12                       Petitioner,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DIMISSING
14    DOUGLAS WHITE,                                    PETITION FOR WRIT OF HABEAS
                                                        CORPUS
15                       Respondent.
                                                        (Doc. Nos. 1, 13)
16

17

18          Petitioner Mark Gelazela is a federal prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) The matter

20   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local

21   Rule 302.

22          On May 27, 2021, the assigned magistrate judge issued findings and recommendations,

23   recommending that the petition be dismissed because conditions of confinement claims are not

24   recognizable claims for habeas relief; challenges to an inmate’s location of or length of

25   confinement pursuant to the First Step Act and CARES Act may not be challenged via a § 2241

26   petition; any compassionate release petition pursuant to 18 U.S.C. § 3582(c)(1)(A) must be

27   brought before the petitioner’s sentencing court, here the U.S. District Court for the Central

28   District of California; and petitioner failed to exhaust his claims. (Doc. No. 13.) The pending
                                                       1
 1   findings and recommendations were served on petitioner with notice that any objections thereto

 2   were to be filed within thirty (30) days of service. (Id. at 6.) On June 9, 2021, petitioner filed

 3   objections to the findings and recommendations. Therein petitioner concedes that his claims for

 4   relief are not available through a § 2241 petition, but he requests that his petition be converted

 5   into a petition for release to home confinement pursuant to the First Step Act and the CARES

 6   Act. (Doc. No. 14 at 1.) Although the legal basis for petitioner’s request is unclear, the CARES

 7   Act “‘authorizes the BOP—not courts—to expand the use of home confinement’ under 18 U.S.C.

 8   § 3624(c)(2).” United States v. Fantz, No. 5:14-cr-32-BR, 2020 WL 3492028, at *1 (E.D.N.C.

 9   June 26, 2020) (quoting United States v. Nash, No. 19-40022-01-DDC, 2020 WL 1974305, at *2

10   (D. Kan. Apr. 24, 2020) (collecting cases)); see also United States v. Rice, No. 12-cr-818-PJH,

11   2020 WL 3402274, at *4 (N.D. Cal. June 19, 2020) (denying a defendant’s request for release to

12   home confinement made in conjunction with his motion for compassionate release because “the

13   court has no authority to designate the place of confinement” because the “Bureau of Prisons has

14   the statutory authority to choose the locations where prisoners serve their sentence.”); United

15   States v. Gray, No. 4:12-cr-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (holding

16   that the CARES Act “does not authorize the court to order defendant’s placement in home

17   confinement”). As the magistrate judge properly concluded, plaintiff’s allegations appear to be

18   more properly presented in either a Bivens action or a motion for compassionate release pursuant

19   to 18 U.S.C. § 3582(c)(1)(A), which must be brought before the petitioner’s sentencing court.

20   The court therefore declines plaintiff’s request.
21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

22   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

23   the findings and recommendations are supported by the record and proper analysis.

24          In addition, having concluded that the pending petition must be dismissed, the court now

25   turns to whether a certificate of appealability should issue. A state prisoner seeking a writ of

26   habeas corpus has no absolute entitlement to appeal a district court’s denial of his petition, and an
27   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

28   (2003); 28 U.S.C. § 2253. Where, as here, the court denies habeas relief on procedural grounds
                                                         2
 1   without reaching the underlying constitutional claims, the court should issue a certificate of

 2   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

 3   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

 4   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 5   In the present case, the court finds that reasonable jurists would not find the court’s determination

 6   that the petition should be dismissed debatable or wrong, or that petitioner should be allowed to

 7   proceed further. Therefore, the court declines to issue a certificate of appealability.

 8          Accordingly,

 9          1.      The findings and recommendations issued on May 27, 2021 (Doc. No. 13) are

10                  adopted in full;

11          2.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

12          3.      The court declines to issue a certificate of appealability; and

13          4.      The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     July 11, 2021
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
